Citation Nr: 1329212	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-10 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 

A review of the Veterans Benefits Management System and 
Virtual VA paperless claims processing system does not reveal 
any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for bilateral 
hearing loss disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss 
disability was denied by a rating decision in June 2004.  
Although he was notified of this decision in July 2004, the 
Veteran did not appeal the decision and he did not submit 
new and material evidence within the one year appeal period.  

2.  The evidence added to the record since July 2004, when 
viewed in the context of the entire record, relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The June 2004 decision that denied the claim for service 
connection for bilateral hearing loss disability is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302.

2.  The evidence received since the June 2004 decision is 
new and material and the claim for service connection for 
bilateral hearing loss disability is reopened. 38 U.S.C.A. § 
5108; 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2012)) redefined VA's duty to assist the 
Veteran in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Given the favorable disposition of the Veteran's request to 
reopen, the Board finds that all notification and 
development actions needed to fairly adjudicate the claim 
have been accomplished.

II. New and material evidence 

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened 
and allowed. 38 U.S.C.A. § 7105(c).  An exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  The 
implementing regulation also provides that new and material 
evidence received prior to the expiration of the appeal 
period will be considered as having been filed in connection 
with the claim that was pending at the beginning of the 
appeal period. 38 C.F.R. § 3.156(b).  If such new and 
material evidence had been submitted and had not been acted 
upon, a claim could still be pending until a decision had 
been made on that evidence. See 38 C.F.R. § 3.160(c) 
("pending claim" is "[a]n application, formal or informal, 
which has not been finally adjudicated"); see also Ingram v. 
Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains 
pending-even for years-if the Secretary fails to act on a 
claim before him.").  To comply with the directive of 38 
C.F.R. § 3.156(b) that new and material evidence be treated 
as having been filed in connection with the pending claim, 
VA must evaluate submissions received during the relevant 
period and determine whether they contain new evidence 
relevant to a pending claim, regardless of whether the 
relevant submission might otherwise support a new claim. 
Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed. Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board. Anglin v. West, 203 F.3d 1343 
(2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since 
the last final denial of the claim on any basis. Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The threshold for 
determining whether new and material evidence has been 
submitted is "low." See Shade v. Shinseki, 24 Vet. App. 110, 
117 (2010).

Analysis

In February 1968, the Veteran submitted a claim for service 
connection for hearing loss.  The RO denied service 
connection for the claim in a July 1968 rating decision on 
the basis that there was no evidence of a current 
disability.  The Veteran did not submit a notice of 
disagreement within one year of this decision and it became 
final. See 38 U.S.C.A. § 7105(c). 

In March 2004, the Veteran sought to reopen his claim for 
service connection.  In a June 2004 rating decision, the RO 
denied the Veteran's request to reopen his previously denied 
claim for service connection for hearing loss on the basis 
that there was no new and material evidence to reopen the 
claim.  The Veteran was notified of this denial but did not 
submit new and material evidence within the one year appeal 
period.  Therefore, this denial became final. 38 U.S.C.A. § 
7105 (c); 38 C.F.R. §§ 3.156(b), 20.1103.

In October 2008, the RO received the Veteran's request to 
reopen his claim for service connection for hearing loss 
disability.  The RO denied the request to reopen his claim 
for service connection on the basis that there was no new 
and material evidence to reopen the claim.

At the time of the last final denial, the record contained 
service treatment records, a June 2004 VA audiological 
examination, and lay statements that the Veteran's hearing 
had worsened over time.  In the June 2004 VA examination, 
the examiner stated that it is not likely that the Veteran's 
current hearing loss is related to service due to normal 
hearing in both ears on a post-discharge examination in June 
1968.  Findings were consistent with a sensorineural 
impairment.  He did not have disability on the right.

The evidence received since the July 2004 rating decision 
includes military records showing the Veteran is in receipt 
of a Bronze Star Medal and a March 2010 statement from Dr. 
Shefelbine.  Also obtained in connection with the claim to 
reopen are records of VA audiology treatment.

In Dr. Shefelbine's March 2010 letter, she noted the 
Veteran's reports of in-service noise exposure and his 
current diagnosis of hearing loss.  Dr. Shefelbine opinion 
that "it is highly likely that [the Veteran's] loud noise 
exposure during military service has significantly 
contributed to his hearing loss" addresses an unestablished 
fact not yet substantiated at the time of the previous final 
denial.

At the time of the last rating decision, there was evidence 
of post service hearing loss (although not disability on the 
right).  However, there was no accepted evidence of a nexus 
to service.  Since the last determination, Dr. Shefelbine 
has provided evidence of a nexus to service.  Based upon the 
evidence that previously existed, such evidence cures one of 
the prior evidentiary defects.  Accordingly, the application 
to reopen the claim for service-connected for hearing loss 
disability is reopened.


ORDER

The application to reopen a claim for service connection for 
hearing loss disability is granted. 


REMAND

The Veteran contends that his current bilateral hearing loss 
disability is the result of in-service noise exposure, to 
include exposure to artillery fire, mortar attacks, and 
small arms fire without the aid of hearing protection.  
Specifically, he worked as a wireman with a field unit and 
received the Bronze Star Medal in January 1968 in connection 
with ground operations against a hostile force in the 
Republic of Vietnam.  Based on his military occupational 
specialty and reports of loud noise exposure, the Board 
finds that the Veteran's contentions regarding his in-
service noise exposure are consistent with the circumstances 
of his service. 38 U.S.C.A. § 1154(a) (West 2002).

The Board notes that there were no audiometric findings 
reported on the Veteran's December 1967 service exit 
examination; however, the Veteran marked yes on the 
corresponding Report of Medical History when asked had he 
ever had or did he have hearing loss.  The Veteran underwent 
a VA examination in June 1968 as part of his original claim 
for service connection for hearing loss disability.  He did 
not meet the regulatory requirements for hearing loss at 
that time. 38 C.F.R. § 3.385.  
Audiology findings of record, to including from September 
2008 and a June 2004 VA audiological examination, show that 
the Veteran meets the regulatory hearing thresholds for 
impaired hearing. 38 C.F.R. § 3.385.

As noted above, in the June 2004 VA examination report, the 
examiner stated that it is not likely that the Veteran's 
current hearing loss is related to service due to the normal 
hearing in both ears on a post-discharge examination in June 
1968.  The VA examiner did not address the Veteran's reports 
of in service noise exposure or his assertions of hearing 
loss at discharge.  It is also noted, in an April 2011 
letter, that Dr. Shefelbine stated that it was highly likely 
that in-service noise exposure contributed to the Veteran's 
hearing loss, but that she could not definitely conclude 
this without a prior audiogram to compare his current 
audiogram.  Therefore, the likely etiology of the Veteran's 
hearing loss is unclear.

The Board notes that the Veteran is competent to attest to 
his noise exposure in service and that he noticed decreased 
acuity.  

Based on the foregoing, the Board finds that another VA 
examination is needed to resolve the claim for service 
connection.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a VA 
audiologist as to the etiology of the 
Veteran's bilateral hearing loss 
disability.  The claims file must be sent 
to the audiologist for review.

The audiologist should indicate whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
bilateral hearing loss disability is 
related to his in-service noise exposure. 

A complete rationale should accompany any 
opinion provided.

2.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with an 
SSOC that includes a summary of the 
evidence received since the March 2010 
SSOC.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


